DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 12.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “peripheral surface positioned at a distance equal to or less than 4 mm from the worm wheel”, “a widthwise dimension of the heat sink along the axis of the rotary shaft is equal to or greater than 0.8 times the diameter of the rotary shaft”, “the external diameter of the bearing means is D and the external diameter of said heat sink is equal to or greater than 0.6 D” and “one or more wiper blades; a linkage mechanism for driving the wiper blade or blades in a to-and-fro movement; wherein the output shaft  drives the linkage mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drewe (DE 102012211080 A1, as cited by Applicant in IDS) in view of Kimura et al (U. S. Patent Publication No. 2018/0086308 A1). 
Regarding Independent Claim 1, Drewe teaches a geared motor for a motor-vehicle wiping system (Paragraph [0005]), an electric motor (6) including: a rotary shaft (8) rigidly connected to the rotor (45), a reduction gear (Fig. 2), and a casing (housing, 4) forming a protective envelope for said reduction gear (Fig. 2), or the electric motor (6; Fig. 2), wherein said reduction gear (Fig. 2) includes a worm screw (10) and worm wheel gear (14), the worm screw (10) being rigidly connected (Fig. 2)  to the rotary shaft 

    PNG
    media_image1.png
    526
    768
    media_image1.png
    Greyscale

Although Drewe fails to explicitly teach a rotor  including magnetic elements, a stator having an electromagnetic excitation windings of the rotor, a reduction gear linking the rotary shaft  and an output shaft  of the geared motor, the worm screw  being rigidly connected to the rotary shaft of the rotor, the 
Drewe fails to teach a determination device for determining the angular position of the rotor including a multi-pole magnet that is rigidly connected to the rotary shaft of the rotor, wherein said bearing means include a bearing for guiding the end of the rotary shaft opposite the stator-side of the electric motor in the 2Application No.: Not Yet AssignedDocket No.: 17102/430001 direction of the rotary shaft, and with reference to said worm screw.
Kimura, however, teaches a geared motor for a motor-vehicle wiping system [0002] comprising: an electric motor (21, 31) including: a rotor (45) including magnetic elements (magnets 45a), a stator (44) having an electromagnetic excitation windings (44c) of the rotor (45; interpreted to mean pole/slot interaction with magnetic poles in rotor), a rotary shaft (46) rigidly connected to the rotor (45), a reduction gear (Fig. 6) linking the rotary shaft (46) and an output shaft (51) of the geared motor (Fig. 2), and a casing (housing, 40; Fig. 5) forming a protective envelope for said reduction gear (Fig. 5), or the electric motor, wherein said reduction gear (Fig. 6) includes a worm screw (46b) and worm wheel gear (50), the worm screw (46b) being rigidly connected (Fig. 6)  to the rotary shaft (46) of the rotor (45), the worm wheel (50) being rigidly connected (Fig. 6) to an output shaft (51) of the geared motor (Fig. 6); bearing means (47, 49) for guiding the rotary shaft (46) of the rotor (45) in rotation in relation to the casing (40; Fig. 5);  and a determination device (Fig. 6) for determining the angular position of the rotor (45) including a multi-pole magnet (MG1) that is rigidly connected (Fig. 6) to the rotary shaft (46) of the rotor [45; Paragraphs [0056] and [0058]), wherein said bearing means (Fig. 6) include a bearing (47) for guiding the end of the rotary shaft (46) opposite the stator-side of the electric motor (the stator, 44 is positioned opposite of bearing, 49; Figs. 3 and 6) in the 2Application No.: Not Yet AssignedDocket No.: 17102/430001 direction of the rotary shaft (46), and with reference to said worm screw (46b).   

    PNG
    media_image2.png
    528
    461
    media_image2.png
    Greyscale

Further, Drewe as modified by Kimura, would teach at least one heat sink in the form of an element (18) that is distinct from the bearing means (18, 20 – supporting rotor shaft, 8; Fig. 2) and further distinct from multi-pole magnet (MG1) of Kimura.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include a multi-pole magnet that is rigidly connected to the rotary shaft of the rotor, wherein said bearing means include a bearing for guiding the end of the rotary shaft opposite the stator-side of the electric motor in the 2Application No.: Not Yet AssignedDocket No.: 17102/430001 direction of the rotary shaft, as taught by Kimura, to configure multipole magnet of the rotor that is capable of suppressing the rotational deflection of the rotor thus reducing the acoustic sensitivity (dB) to a vehicle interior to improve the quietness of the motor.  
Regarding Claim 2, Drewe, as modified, teaches the geared motor wherein said heat sink (18; Fig. 2) is arranged in the immediate vicinity of the worm wheel (14), said peripheral surface (Annotated Fig. 2) positioned at a distance (distance from peripheral surface to worm wheel, 14) from the worm wheel (14) when same is in rotation (Annotated Fig. 2).  
Drewe does not explicitly teach the distance being equal to or less than 4 mm, however, it would have been obvious to one having ordinary skill in the art to modify the combination taught by Drewe in view of Kimura to explicitly teach the peripheral surface of the heat sink having a distance equal to or less than 4 mm from the worm wheel since seeking an optimal value  of the distance between the two for 
Regarding Claim 3, Drewe, as modified, teaches the geared motor wherein the heat sink (18) has a widthwise dimension (Fig. 2) along the axis of the rotary shaft (8; Fig. 2).  
Drew does not explicitly teach the widthwise dimension is equal to or greater than 0.8 times the diameter of the rotary shaft at the level of the heat sink, however, it would have been obvious to one having ordinary skill in the art to have modified Kimura, in view of Drewe, to explicitly teach the widthwise dimension is equal to or greater than 0.8 times the diameter of the rotary shaft at the level of the heat sink, since one would be seeking of an optimal value for optimal heat dissipation. It is well known in the art that greater diameters result in greater surface area of heat dissipation.
Regarding Claim 7, Drewe, as modified, teaches the geared motor wherein the external diameter of the bearing means is D (Annotated Fig. D) and said heat sink having an external diameter (Annotated Fig. D).

    PNG
    media_image3.png
    536
    814
    media_image3.png
    Greyscale


Regarding Claim 8, Drewe, as modified, teaches all of the elements of claim 1 as discussed above.
Although the features of claim 8 are inherent to an electric motor, as discussed in claim 1, Drewe does not explicitly teach the geared motor wherein said bearing means include a bearing or guiding the rotary shaft on the side of the electric motor with the stator with reference to said worm screw, referred to as the stator-side roller bearing.  
Kimura, however, is relied upon to explicitly teach the features and their location, therefore, Kimura teaches the geared motor wherein said bearing means (47, 49) include a bearing (47) for guiding the rotary shaft (46) on the side of the electric motor with the stator (44; Fig. 3) with reference to said worm screw, referred to as the stator-side roller bearing (47; Fig. 3; Paragraph [0051]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include said bearing means include a bearing or guiding the rotary shaft on the side of the electric motor with the stator with reference to said worm screw, referred to as the stator-side roller bearing, as taught by Kimura, to allow the rotating shaft to smoothly rotate inside the housing thus avoiding any rattling in the axial direction.
Regarding Claim 9, Drewe, as modified, teaches all of the elements of claim 8 as discussed above.
Drewe does not explicitly teach the geared motor wherein the bearing means comprise exclusively the stator-side bearing and the bearing on the side opposite the stator, for guiding the two ends of the rotary shaft respectively. 
Kimura, however, teaches the geared motor wherein the bearing means (47, 49) comprise exclusively the stator-side bearing (47) and the bearing (49) on the side opposite the stator (44; Fig. 3; located within 45; Fig. 6), for guiding the two ends of the rotary shaft (46) respectively (Fig. 6). 

Regarding Claim 10, Drewe, as modified, teaches the geared motor wherein said heat sink (18) has fins (Paragraph [0020] Drewe teaches the bearing 18 is designed as a diagonal fan wheel, thus the heat sink has blades or fins).   
Regarding Claim 11, Drewe, as modified, teaches the geared motor wherein the fins (blades or fins of fan wheel, 18) are arranged about the axis of rotation of the heat sink (18) and form ventilation blades (Paragraph [0035]) constrained to rotate with the rotary shaft (8; Paragraph [0034] and [0036]; fan wheel 22 or 18 as shown in Fig. 2).  
Regarding Claim 12, Drewe, as modified, teaches all of the elements of claim 1 as discussed above.
Drewe does not explicitly teach a motor-vehicle wiping system including: one or more wiper blades; a linkage mechanism for driving the wiper blade or blades in a to-and-fro movement; and a geared motor wherein the output shaft drives the linkage mechanism.
Kimura, however, teaches a motor-vehicle wiping system (Fig. 9) including: one or more wiper blades (wiper arms, 22 and 32 with blades; Paragraph [0032]); a linkage mechanism (link mechanism, 106; Fig. 9; Paragraph [0097]) for driving the wiper blade or blades in a to-and-fro movement (Paragraph [0096]); and a geared motor (100) wherein the output shaft (51) drives the linkage mechanism (106; Paragraph [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include explicitly teaching a motor-vehicle wiping system including: one or more wiper blades; a linkage mechanism for driving the wiper blade or blades in a to-and-fro movement; and a geared motor wherein the output shaft drives the linkage mechanism, as taught by Kimura, to provide for a wiper device comprising a linkage mechanism having a predetermined shape thus contributing to weight savings (Paragraph [0098]).
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drewe (DE 102012211080 A1, as cited by Applicant in IDS) in view of Kimura et al (U. S. Patent Publication No. 2018/0086308 A1) and Lai et al. (U.S. Patent Publication No. 2018/0072933 A1).
Regarding Claim 4, Drewe, as modified, teaches all of the elements of claim 1 as discussed above.
Drewe does not explicitly teach the geared motor wherein said at least one heat sink is made of a material with thermal conductivity equal to or greater than I W.m .K-1.  
Lai, however, teaches at least one heat sink is made of a material with thermal conductivity equal to or greater than I W.m .K-1 (Paragraphs [0030 – 0032] Lai teaches the apparatus 30, such as a a heat sink wherein the apparatus 30 is made of any one or any combination of any two or more of plastic, ceramic, and metal further having a thermal conductivity as claimed; Paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Drewe to further include explicitly teach at least one heat sink is made of a material with thermal conductivity equal to or greater than I W.m .K-1, as taught by Lai, to provide a heat sink with heat dissipation properties to enhance a heat dissipation rate or a cooling rate of the heat dissipation coating layer.
Regarding Claim 5, Drewe, as modified, teaches all of the elements of claim 4 as discussed above.
Drewe does not explicitly teach the geared motor wherein the material used to make said at least one heat sink is metal.  
Lai, however, teaches wherein the material used to make said at least one heat sink is meta (Paragraphs [0030 – 0032] Lai teaches the apparatus 30, such as a heat sink wherein the apparatus 30 is made of any one or any combination of any two or more of plastic, ceramic, and metal).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Drewe to further include explicitly teach the material used to make said at least one heat sink is metal, as taught by Lai, to provide a heat sink with heat dissipation properties to enhance a heat dissipation rate or a cooling rate of the heat dissipation coating layer.
Regarding Claim 6, Drewe, as modified, teaches all of the elements of claim 4 as discussed above.
Drewe does not explicitly teach the material used to make said at least one heat sink is a plastic reinforced with metal particles.  
Lai, however, teaches wherein the material used to make said at least one heat sink is a plastic reinforced with metal particles (Paragraphs [0030 – 0032] Lai teaches the apparatus 30, such as a heat sink wherein the apparatus 30 is made of any one or any combination of any two or more of plastic, ceramic, and metal).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Drewe to further include explicitly teach the material used to make said at least one heat sink is a plastic reinforced with metal particles, as taught by Lai, to provide a heat sink with heat dissipation properties to enhance a heat dissipation rate or a cooling rate of the heat dissipation coating layer.
Response to Arguments
Applicant's arguments filed February 5, 2021 with respects to rejected claims 1 – 12 under 35 USC 112(b) have been fully considered and are withdrawn.
Applicant's arguments filed February 5, 2021 with respects to rejected claims 1 – 12 under 35 USC 103 have been fully considered but they are not persuasive; therefore the rejection has been maintained.
Applicant argues the references fail to teach –
a determination device for determining an angular position of the rotor including a multi-pole magnet that is rigidly connected to the rotary shaft of the rotor, 
the at least one heat sink forming a heat-exchange surface with an internal atmosphere of the casing
Examiner respectfully disagrees. Kimura teaches (a) a first sensor magnet (MG1) wherein the first sensor magnet MG1 is magnetized so as to have a plurality of magnetic poles (S poles and N poles) arranged along the direction of rotation of the rotating shaft 46. A first Hall IC 94a, a second Hall IC 94b, and a third Hall IC 94c are arranged on an opposing portion to the first sensor magnet MG1 on the control 
Further, Drewe teaches (b) a fan wheel, 22 that is coupled to the shaft, 8 by soldering, welding or the like. This implies that the fan wheel, 22 is also metallic and would naturally form a heat transferring surface by itself and further with an internal atmosphere of the housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723